DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 20150106829 A1) hereinafter referred to as Woods, in view of Mak (US 2017/0197111 A1).
Claim 1. A housing equipment presentation system (Woods [0026] "the media guidance application may supplement the media asset with supplemental data (e.g., textual descriptions of the various colors)") comprising: a storage device configured to store definition information defining housing equipment information according to a physical ability (Woods [0024] "A cognitive disability may include any characteristic that acts as a barrier to the cognition process. Cognitive disabilities may include, but are not limited to, specific deficits in cognitive abilities (e.g., learning disorders, dyslexia, etc.) or drug induced cognitive/memory impairment. A mental disability or mental illness is a psychological or behavioral pattern generally associated with subjective distress or disability that occurs in an individual, and perceived by the majority of society as being outside of normal development or cultural expectations, and a developmental disability is any disability that results in problems with growth and development. In addition, as used herein, a "measure of a disability" is a qualitative or quantitative description of the impairment or the extent of the impairment of the user") ; and an information processing apparatus (Woods e.g. [0026] "the media guidance application may supplement the media asset with supplemental data (e.g., textual descriptions of the various colors). In another example, the media guidance application may determine that the user is completely blind. In response, the media guidance application may supplement the media asset with audio descriptions of the content. In yet another example, the media guidance application may determine that the user is partially deaf. In response, the media guidance application may supplement the media asset with supplemental data that instructs a user device to maintain a volume level over a particular level") comprising: 
a conversion unit configured to refer to the storage device and convert the acquired physical ability information into the housing equipment information based on the definition information; (Woods e.g. [0071] "The user may set various settings (e.g., recordings, reminders, or other settings) on the online guidance application to control the user's in-home equipment. The online guide may control the user's equipment directly, or by communicating with a media guidance application on the user's in-home equipment". It is implicitly clear from the D1 that the appliance is adapted to the specific physical needs of a patient) and 
an output unit configured to output presentation information including the converted housing equipment information (Woods [0071 "online guide"]).
Woods does not explicitly disclose an acquisition unit configured to externally acquire physical ability information of a trainee who has performed training in order to restore or maintain his/her physical ability;
Mak teaches an acquisition unit configured to acquire physical ability information of the trainee (i.e., the sensor data may be compared with a plurality of predefined motion patterns in order identify a matched pattern corresponding to the sensor data associated to the one or more physical activities executed by the user. In one aspect, each pre-defined motion pattern comprises a first reference threshold value and a second reference threshold value. It must be understood that the first reference threshold value and the second reference threshold value may indicate a baseline level and a minimum passing level, respectively, required for the successful execution of the one or more physical activities. It is to be noted that the baseline level and the minimum passing level for each physical activity may be predefined based upon analysis of historical sensor data captured pertaining to a plurality of users; [0019])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Woods with the teachings of Mak since they are both analogous in physical activity equipment related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Woods with the teachings of Mak in order to determine accurately by identifying tolerance level with respect to the baseline and the minimum passing levels pertaining to different physical activities. The performance of real time training data captured from the user is determined efficiently. The performance of the user in the execution of the physical activity is determined effectively. 
Claim 2. The housing equipment presentation system according to Claim 1, wherein in the definition information, a plurality of indexes of the physical ability information are associated with the housing equipment information, and the conversion unit performs the conversion by referring to the definition information and thereby specifying the housing equipment information based on combinations of index values in the plurality of indexes included in the acquired physical ability information. (Woods [0101])

Claim 3. The housing equipment presentation system according to Claim 2, wherein the definition information includes an association between at least one of the combinations of the plurality of indexes and the housing equipment information. (Woods [0101] media guidance data associated with the media asset in a database)

Claim 4. The housing equipment presentation system according to Claim 1, wherein the physical ability information includes a physical evaluation value that is determined based on a result of the training, and in the definition information, (Mak, fig.7 [0057]) physical evaluation values different from each other are respectively associated with a plurality of ranks in the housing equipment information of the same type. (This feature is a matter of design choice. One ordinary skilled in the art would have been motivated by the need to determine equipment selection with accuracy based on performance readings of different type of equipment)Claim 5. The housing equipment presentation system according to Claim 1, wherein the acquisition unit acquires, from each of a plurality of training apparatuses used for the training, the physical ability information stored in that training apparatus. (This feature is a matter of design choice. One ordinary skilled in the art would have been motivated to acquire performance reading associated to individual equipment in order to enhance selection speed of equipment that is needed)

Claim 6. The housing equipment presentation system according to Claim 1, wherein the acquisition unit further acquires input information of at least one of information about a house for installing housing equipment, a request for a movement of the trainee in the house, physical information of the trainee, and assistant information related to the trainee, and the conversion unit performs the conversion while further taking the input information into consideration. (This feature is a matter of design choice. One ordinary skilled in the art would have been motivated to acquire such information in order to create a profile of a user that will speed up equipment selection)
Claim 9. The housing equipment presentation system according to Claim 1, wherein the output unit transmits the presentation information to at least one of a first company terminal and a trainee terminal through a network, the first company terminal being a terminal operated by a first company person that presents the housing equipment information to a trainee side including the trainee, the trainee terminal being a terminal operated on the trainee side. (This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)Claim 10. The housing equipment presentation system according to Claim 9, wherein the information processing apparatus further comprises a first generation unit configured to generate first presentation information and second presentation information from the converted housing equipment information, the first presentation information being detailed information of the housing equipment information, the second presentation information being outline information of the housing equipment information, and wherein the output unit transmits the first presentation information to the first company terminal through the network and transmits the second presentation information to the trainee terminal through the network. (The subject-matter of said claim merely relate to presentation of information, in particular the presentation of pricing and suitability to a value. As this all relates to business considerations, and the technical nature of these tasks merely present a standard database query. This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)

Claim 11. The housing equipment presentation system according to Claim 10, wherein the first generation unit generates the first presentation information while excluding personal information of the trainee therefrom. (The subject-matter of said claim merely relate to presentation of information, in particular the presentation of pricing and suitability to a value. As this all relates to business considerations, and the technical nature of these tasks merely present a standard database query. This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)

Claim 12. The housing equipment presentation system according to Claim 10, wherein when the first generation unit receives first price information from the first company terminal, it generates the second presentation information including the first price information, the first price information being information that is estimated by the first company person based on the first presentation information, and the output unit transmits the generated second presentation information to the trainee terminal through the network. (The subject-matter of said claim merely relate to presentation of information, in particular the presentation of pricing and suitability to a value. As this all relates to business considerations, and the technical nature of these tasks merely present a standard database query. This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)

Claim 13. The housing equipment presentation system according to Claim 12, wherein the output unit transmits the first presentation information to a second company terminal as well as to the first company terminal through the network, the second company terminal being a terminal operated by a second company person, and when the first generation unit receives second price information from the second company terminal, it generates the second presentation information including the second price information in addition to the first price information, the second price information being information that is estimated by the second company person based on the first presentation information. (The subject-matter of said claim merely relate to presentation of information, in particular the presentation of pricing and suitability to a value. As this all relates to business considerations, and the technical nature of these tasks merely present a standard database query. This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)Claim 15. The housing equipment presentation system according to Claim 1, wherein the information processing apparatus further comprises a third generation unit configured to generate the presentation information including the converted housing equipment information and a price range corresponding to the housing equipment information, wherein the output unit transmits the presentation information to the trainee terminal through the network, the trainee terminal being a terminal operated on the trainee side including the trainee. (This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)Claim 16. The housing equipment presentation system according to Claim 15, wherein the storage device further stores presentation history information which are histories of past presentation information pieces, and the third generation unit calculates the price range corresponding to the converted housing equipment information by referring to the presentation history information, and generates the presentation information including the housing equipment information and the calculated price range. (This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request)

Claim 17. The housing equipment presentation system according to Claim 15, wherein the third generation unit generates the presentation information in response to a request from the trainee terminal. (This feature is a matter of design choice that only describe the organization and processing within a company. One ordinary skilled in the art would have been motivated to provide such information processing in order to enhance processing time of a request).

Claims 18-20 essentially recites features of claim 1. The rejection of limitations of claim 1 is applied to claims 18-20 individually.
Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 7, no prior art discloses “The housing equipment presentation system according to Claim 1, wherein the acquisition unit acquires a current value of the physical evaluation determined based on a result of the training as the physical ability information, and further acquires a target value of the physical evaluation of the trainee at the time when the trainee is in the house, and the conversion unit performs the conversion by specifying the housing equipment information for bringing the current value closer to the target value based on the definition information.”

Regarding claim 8, no prior art discloses “The housing equipment presentation system according to Claim 1, wherein in the definition information, the physical evaluation value determined based on a result of the training is associated with the housing equipment information, the acquisition unit acquires a plurality of measured values measured by a training apparatus used for the training as the physical ability information, and the conversion unit determines a current physical evaluation value of the trainee from the plurality of measured values, and performs the conversion by referring to the definition information and thereby specifying the housing equipment information associated with the current physical evaluation value.Regarding claim 14, no prior art discloses “The housing equipment presentation system according to Claim 1, wherein the converted housing equipment information includes indoor equipment information and outdoor equipment information, the information processing apparatus further comprises a second generation unit configured to generate indoor equipment presentation information based on the indoor equipment information and generate outdoor equipment presentation information based on the outdoor equipment information, the output unit transmits the indoor equipment presentation information to a third company terminal through the network and transmits the outdoor equipment presentation information to a fourth company terminal through the network, the third company terminal being a terminal operated by an indoor equipment company person who presents the indoor equipment information to the trainee side including the trainee, the fourth company terminal being a terminal operated by an outdoor equipment company person who presents the outdoor equipment information to the trainee side, the second generation unit receives third price information from the third company terminal, receives fourth price information from the fourth company, and generates third presentation information including the third price information and the fourth price information, the third price information being information that is estimated by the indoor equipment company person based on the indoor equipment presentation information, the fourth price information being information that is estimated by the outdoor equipment company person based on the outdoor equipment presentation information, and the output unit transmits the third presentation information to the trainee terminal through the network, the trainee terminal being a terminal operated on the trainee side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/22/2022